Citation Nr: 0403026	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
blindness.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and physician

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in New Orleans, Louisiana.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for blindness and PTSD.  38 
U.S.C.A. §5108; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in April 2003, and to make the final 
determination of the claims  

The issues of service connection for blindness and PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied service 
connection for blindness and PTSD; after the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
decision became final.  

2.  The additional evidence presented since the November 1996 
rating decision does bear directly and substantially upon the 
issue of service connection for blindness, is not cumulative 
of evidence previously submitted, and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim. 

3.  The additional evidence presented since the November 1996 
rating decision bears directly and substantially upon the 
issue of service connection for PTSD and is neither 
cumulative nor redundant of evidence previously submitted and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
decide fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1996 rating decision, denying service 
connection for blindness and PTSD, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material has been presented to reopen the claim 
of service connection for blindness.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has been presented to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In letters in June, September and 
October 2001, addressing the VCAA, the RO notified the 
veteran of the evidence needed to substantiate the claims to 
reopen and to establish service connection.  In the December 
2002 statement of the case, the RO cited the statutory 
provisions of the VCAA, providing actual notice of what 
information or evidence that the claimant is to provide to VA 
and what information or evidence that VA will obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In December 2003, the President signed into law the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the 
VCAA, that was cited in the VCAA letters, requiring a 
response to VCAA in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003).  For these reasons, no further procedural development 
is required to comply with the duty to notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained and VA 
and private medical records identified by the veteran.  As 
the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 



Evidence Previously Considered 

In a November 1996 rating decision, the RO denied service 
connection for blindness and PTSD.  Service connection was 
denied for blindness on the grounds that blindness was not 
shown in service. Service connection for PTSD was denied on 
grounds that the evidence did not contain a diagnosis of PTSD 
or evidence of an in-service stressor.  The RO then notified 
the veteran of his procedural and appellate rights.  The 
veteran did not file a notice of disagreement within one year 
of the notification and the rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence at the time of the RO's November 1996 
determination included the veteran's service medical records 
that showed, on separation examination, that the veteran 
complained of blurred vision at night and, on evaluation of 
the eyes, vision was 20/20.  Also the service medical records 
did not contain a history, complaint of finding of PTSD.  
After service, on VA examination in April 1973, it was noted 
that the veteran had an unrestricted driver's license.  Other 
VA records, dated in 1996, document deterioration of vision 
and the impression was core dystrophy. 

Principles Relating to Reopening a Claim of Service 
Connection 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Specifically, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).
In April 2001, the veteran filed his current application to 
reopen the claims of service connection for blindness and 
PTSD.  

Blindness


The additional evidence presented includes clinical records 
from the New Orleans VA Medical Center, covering the period 
of October 1999 to May 2001.  The records reflect vision 
problems, resulting in legally blindness, attributed to 
macular degeneration. 

An August 2002 statement from a private ophthalmologist 
indicates that the veteran had visual acuity of 20/200 in 
each eye with Stargardt's macular degeneration in each eye.

Private medical records from 1980 to 2002 document legal 
blindness due to Stargardt's disease since 1983.  

In April 2003, the veteran testified that doctors had told 
him that his color blindness in service was the first 
indication of his degenerative disease.  He also stated that 
the glare from sunlight off of airplanes while in service 
aggravated his Stargardt's disease.

An extract from the American Macular Degeneration Foundation 
indicates that Stargardt's disease was discovered in 1997 to 
have a strong genetic component and that the inherited 
disease presently had no cure or treatment to improve vision 
loss.

The additional evidence is new and material because the 
veteran's vision problems have been attributed to a 
hereditary disease.  This fact has not been previously 
submitted to VA decision makers, it bears directly and 
substantially upon the question of service connection, it is 
neither cumulative nor redundant of other evidence of record, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
PTSD

The additional evidence consists of VA records, covering the 
period of October 1999 to May 2001, containing the 
assessments of PTSD, personality disorder, and possible 
bipolar disorder.  At a hearing in April 2003 hearing, a 
physician testified that the veteran met the criteria for a 
diagnosis of PTSD, which was linked to specific in-service 
stressors.

As the additional evidence bears directly and substantially 
on the question of whether the veteran has a current 
diagnosis of PTSD related to service, the lack of which was a 
reason the claim was previously denied, as the additional 
evidence is neither cumulative nor redundant of evidence 
already of record, and as the additional evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, the Board finds that the 
additional evidence meets the regulatory definition on new 
and material evidence and the claim is reopened. 


ORDER

New and material evidence to reopen the claim of service 
connection for blindness has been presented to this extent 
the appeal is granted. 

New and material evidence to reopen the claim of service 
connection for PTSD has been presented and to this extent the 
appeal is granted. 


REMAND

Before reaching the merits of the claims, the Board 
determines that additional evidentiary development is 
required under the VA's duty to assist.  Therefore, this case 
is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  Request the veteran's complete 
service personnel record, specifically, 
the chronological listing of service, 
including organization and station of 
assignments, from March 1969 to March 
1973.  The current record appears 
incomplete. 

3.  Requested from the United States 
Armed Forces Center for Research of Unit 
Records, the unit histories or lessons 
learned from the veteran's units, 
particularly while assigned to the 3380th 
CM and AM Squadrons at Keesler AFB, 
Mississippi in 1969 and 1970; 432nd 
Combat Support Group, Udorn, Thailand in 
1971 and 1972; and 916th ARS in support 
of Operation Bullet Shot in December 
1972. 

4.  After the additional development is 
completed, adjudicate the claim of 
service connection for PTSD considering 
all the evidence of record.  If an in-
service stressor is corroborated and if 
the record does not contain sufficient 
medical evidence to decide the claim, 
schedule the veteran for a VA psychiatric 
examination, including psychological 
testing, to determine whether or not the 
veteran has PTSD associated the 
corroborated in-service stressor. 

5.  Schedule the veteran for a VA eye 
examination by an ophthalmologist to 
determine whether the notation of a 
failed color vision test on entrance 
examination with visual acuity of 20/20 
at age 18 and the notation of blurred 
vision at discharge with visual acuity of 
20/20 at age 22 along with a subsequent 
finding of Stargardt's disease with 
clinical findings in 1980 are sufficient 
to identify Stargardt's disease as pre-
existing service and whether the notation 
of blurred vision at discharge 
represented a greater rate of progression 
than normally expected according to 
accepted medical principles or, 
alternatively, did the notation of 
blurred vision represent natural progress 
of Stargardt's disease.  The claims 
folder must be made available to the 
examiner for review. 

6.  If any benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case.  In addressing the issue of 
service connection for blindness, 
consider the presumption of soundness and 
the presumption of aggravation, if 
applicable.  Thereafter, the case should 
be returned to the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	GEORGE E. GUIDO JR
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



